PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SAMUEL ROBERT CONRAD, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:06-cr-00040-JPJ-PMS-1)


Argued:   October 30, 2014                 Decided:   January 13, 2015


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Duncan wrote the opinion,
in which Judge Keenan and Judge Diaz joined.


ARGUED: Brian Jackson Beck, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Abingdon, Virginia, for Appellant.        Jean Barrett
Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.    ON BRIEF: Larry W. Shelton, Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Roanoke, Virginia, Zachary T. Lee, Assistant United
States Attorney, Anne H. Lippitt, Third Year Law Student, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.
DUNCAN, Circuit Judge:

       Defendant-Appellant Samuel Robert Conrad III is currently

serving       an      eight-year         term     of      imprisonment       for     a     2013

conviction.             He    appeals    the     district       court’s     denial    of    his

motion to dismiss commitment proceedings arising from a 2007

insanity acquittal of a separate set of offenses, as well as the

district court’s order to delay those proceedings until he is

released from prison.              The district court held that the purposes

of the commitment statute, 18 U.S.C. § 4243--which provides for

commitment         or        release     based       on    an     insanity     acquittee’s

dangerousness--would              best     be     served        “by   delaying       Conrad’s

hearing until the end of his term of imprisonment.”                                J.A. 164.

For the reasons that follow, we affirm.



                                                I.

       In     2006,      a    federal     grand      jury       indicted    Appellant      for

possessing several firearms as a convicted felon and unlawful

user of a controlled substance, under 18 U.S.C. § 922(g)(1) and

(3),    and    for      possessing       an     unregistered,         sawed-off      shotgun,

under 26 U.S.C. §§ 5841, 5861(b), 5861(i), and 5871.                                 Pursuant

to a plea agreement executed in January 2007, the court found

Appellant not guilty only by reason of insanity (“NGI”) and,

under   18     U.S.C.         § 4243(a),      ordered      Appellant       committed     until

eligible for release.                  Following a psychological examination,

                                                 2
the court held a hearing to determine Appellant’s dangerousness

and ordered him released subject to various conditions.                              Because

that       determination         serves    as    the     basis     for   this     dispute’s

procedural posture on appeal, we first provide an overview of

the relevant statutory framework as context before discussing it

further.

                                                A.

       The    statute       at    issue    in    this    appeal,    18    U.S.C.     § 4243,

provides       a        procedural      framework        for     the     evaluation         and

commitment         of    defendants       adjudicated      NGI. 1        An    NGI   verdict

renders a defendant an “acquitted person” under the statute, who

“shall be committed” until “eligible for release pursuant to

subsection         (e).”           18     U.S.C.        § 4243(a).            Following       a

psychological            examination       ordered       under     subsection        (b),     a

hearing to determine commitment or release “shall be conducted”

within       forty       days     of    the     NGI     verdict.         Id.    § 4243(c).

Subsection (d) places the burden of proof at the hearing on the

acquittee.              When     the    underlying       offense       involves      “bodily

injury,”       “serious          damage”        to    another’s        property,      or      a

“substantial risk of such injury or damage,” the acquittee must

show by clear and convincing evidence that his release “would

       1
      The parties’ plea agreement also stipulated that § 4243 et
seq. would govern “all further proceedings” in the case.    J.A.
16.



                                                3
not create a substantial risk of bodily injury to another person

or serious damage of property of another due to a present mental

disease or defect.” 2        Id. § 4243(d).

      If the court finds that the acquittee failed to prove by

the   appropriate        standard      that       his    release   will    not   pose   a

substantial risk to the public, subsection (e) provides for the

acquittee’s indefinite commitment; if the court finds that the

acquittee       met    his   burden,      the       subsection       allows   for   only

unconditional         release.      See   id.       § 4243(e);       United   States    v.

Baker,    155 F.3d 392,    395   (4th       Cir.    1998).      If   indefinitely

committed, the acquittee may later be released--conditionally or

unconditionally--under            subsection            (f),   but     only      upon   a

recommendation by the director of the commitment facility. 3
Barb.
1.

      Against this statutory background, we turn to the hearing

required by subsection (c) and conducted by the district court


      2
       “With respect to any other offense,” the defendant bears
the burden of proof by a “preponderance of the evidence.”    18
U.S.C. § 4243(d).
      3
       If the director determines that the acquittee would no
longer pose a substantial risk to the public if released, she
“shall promptly file” her recommendation with the court.    The
court “shall [then] order the discharge of the acquitted person
or . . . hold a hearing . . . to determine whether [the
acquittee] should be released.” 18 U.S.C. § 4243(f).



                                              4
following       Appellant’s     2007    NGI     determination.          The    court

determined that Appellant would not pose a substantial risk to

the    public    due   to   a   present       mental   disease    or    defect    if

released.       But instead of unconditionally releasing Appellant as

subsection (e) countenances, see Baker, 155 F.3d at 395, the

court ordered him released subject to various conditions. 4

       In    August    2008,    the    Commonwealth     of     Virginia       charged

Appellant with murder for the beating death of his sister-in-

law.       For this and other reasons, the district court revoked

Appellant’s       conditional         release     in    July     2010     on     the

recommendation of the U.S. Probation Officer.                  In February 2010,

Appellant pleaded guilty to voluntary manslaughter for the 2008


       4
       These conditions included that defendant receive approval
from his probation officer for any changes in residence or
employment; “maintain active participation in a regiment of
outpatient mental health care”; take prescribed medication and
comply with requirements of his medical providers; submit to
drug testing; refrain from “frequent[ing] places where alcohol
or   illegal  drugs   are  sold,  possessed,   manufactured,  or
distributed”; “not have in his possession . . . any actual or
imitation firearm, destructive device, or other dangerous
weapon”; submit to warrantless searches of his “person or
property . . . for the purposes of determining compliance with
his conditions of release”; “not travel outside the local area”
without approval from the probation officer; “not commit a
federal, state, or local crime” and “immediately notify” the
probation officer if he is arrested or questioned by law
enforcement; “not associate with any persons engaged in criminal
activity” or “convicted of a felony” without permission from the
probation officer; and “not operate a motor vehicle or obtain a
driver’s license” without approval from the probation officer.
J.A. 20–22.



                                          5
murder charge and received a sentence of four years and seven

months’ imprisonment with five years of supervised release.

       Appellant timely appealed the revocation of his conditional

release to this court.                 We vacated that revocation as well as

the original grant of conditional release because the district

court lacked authority under the applicable provision to impose

the conditions.        United States v. Conrad, No. 10-6962 (4th Cir.

Jan.    5,    2012).        While      subsection    (e)    authorizes     courts    to

determine dangerousness through a hearing, it allows only two

forms    of     disposition--unconditional               release      or   indefinite

commitment; it does not authorize conditional release.                       The only

provision      of    the     statute       that   does,     subsection      (f),    was

inapplicable        because       it    applies   only     if   the   acquittee     was

previously indefinitely committed, which Appellant was not, and

only upon recommendation by the commitment facility director.

This error only came to our attention in 2010 when Appellant

appealed the revocation of his conditional release.

       The effect of the order vacating both the revocation and

the    original     grant    of     conditional     release     was   to   revert   the

status of Appellant’s § 4243 proceedings to the point prior to

his conditional release.                Therefore, it required a new hearing

under § 4243(e) to determine Appellant’s dangerousness--and thus

whether he should be unconditionally released or indefinitely

committed.      That new hearing is the subject of this appeal.                      It

                                             6
has yet to take place, however, because of events surrounding

Appellant’s 2013 conviction and present incarceration, to which

we now turn.

                                         2.

        In 2012, prior to our ordered remand, the government filed

charges    against    Appellant    for       possession    of    a     firearm    by   a

convicted     felon    and    conspiracy          to    distribute        controlled

substances--charges      similar    to        those    brought    in    2006,    which

resulted in the 2007 NGI adjudication.                 These 2012 charges would

ultimately    result   in    Appellant’s        2013    conviction      and   current

imprisonment.

     In the 2012-2013 case, the district court initially found

Appellant    incompetent     to   stand       trial.      It     therefore       stayed

further action in the case before us--arising from the 2007 NGI

adjudication--until Appellant became competent.                      The court found

Appellant’s competency restored several months later, in late

2012.     At that point, Appellant was taken into custody to await

trial on the 2012 charges.         Because Appellant was in custody and

therefore could not be released through a § 4243 hearing, the

district court opted to await the outcome of the 2012-2013 case

before conducting the § 4243 hearing yet to be held in the case

before us.     In 2013, Appellant pleaded guilty to possession of a

firearm by a convicted felon and was sentenced to eight years’



                                         7
imprisonment and three years’ supervised release.                                  His release

from prison is scheduled for 2019.                   See Appellant’s Br. at 2.

      Appellant      then    moved       the    district         court       to    dismiss       the

§ 4243   commitment        proceedings         in    the    case       below.           He    argued

that, due to his imprisonment for the 2013 conviction, he could

not create the “substantial risk of harm” to the public that

§ 4243(e) seeks to prevent through commitment.                                J.A. 139.          He

claimed that, therefore, § 4243 was no longer applicable to him.

Alternatively, he argued that the district court did not have

the   authority      to    delay    the    hearing         until     after        his     term    of

imprisonment        because        the    statute          imposes       specific            timing

provisions that do not contemplate such a delay.

      The government, on the other hand, argued that Appellant’s

§ 4243     hearing        should    be    delayed          until       his        release       from

incarceration because the purpose of § 4243 is to “ensure[] that

a   federal    criminal      defendant         found       not   guilty       by        reason   of

insanity    will     not    be     released        onto    the    streets.”              J.A.    148

(alteration in original) (quoting Frank v. United States, 506
U.S. 932, 932 (1992) (Stevens, J., respecting the denial of the

petition      for   writ     of    certiorari))           (internal       quotation           marks

omitted).       Once      Appellant       becomes         eligible      for       release,       the

government      argued,      “a     hearing        pursuant       to     § 4243         would    be

appropriate         to     determine           his        suitability             for        further

commitment.”        J.A. 148.

                                               8
      The district court denied Appellant’s motion to dismiss the

commitment proceedings and ordered a delay of the proceedings

until      Appellant        completes       his       current    term    of    imprisonment,

finding      that      such    a     delay    would       best    serve       the     statute’s

purposes.        This appeal followed.



                                              II.

        Although the statutory blueprint of § 4243 is relatively

straightforward, its applicability to Appellant is complicated

by   the    fact       that   he     is    currently         incarcerated       for    a    crime

unrelated        to    the    one     for    which       he     was   adjudicated          NGI--a

circumstance           that    § 4243        does       not     expressly       contemplate.

Indeed, Appellant first argues on appeal that his incarceration

negates the statute’s applicability to him.                           He reasons that his

status      as    an       inmate    prevents          him     from     qualifying         as   an

“acquitted” person under subsection (a), posing a danger to the

public under subsections (d) or (e), or being released under

subsections (e) or (f).                   Therefore, he maintains, the district

court erred           by   denying    his    motion       to    dismiss       the   commitment

proceedings.           Alternatively, Appellant claims that, under the

statute’s specific timing provisions as well as its underlying




                                                  9
purposes, the district court lacked the authority to delay the

hearing until he completes his term of incarceration. 5

     By contrast, the government contends that, while Appellant

may not pose a current threat to the public, his dangerousness

is irrelevant to whether to hold a § 4243(e) hearing.                  Rather,

determining his dangerousness is the purpose of the hearing, and

thus Appellant’s incarceration does not bear on the statute’s

applicability to him.       Moreover, the government argues, allowing

a defendant to extricate himself from the requirements of § 4243

by committing subsequent offenses would perversely incentivize

crime    commission.     With    respect   to   the   hearing’s     delay,   the

government argues that reasonable delay is permissible and that

Congress    did   not   intend   strict    enforcement   of   the    forty-day

hearing deadline imposed by § 4243(c). 6


     5
       Appellant also argues that holding the hearing while he is
in prison would deprive him of due process.      He reasons that
because his incarceration prevents a showing that he poses a
substantial risk to the public, there is no basis upon which he
could be committed, and therefore that commitment could not bear
a “reasonable relation to the purpose for which [he would be]
committed,” as required under Foucha v. Louisiana, 504 U.S. 71,
79 (1992).   Appellant’s Br. at 11–12; Reply Br. at 4–5.     This
reasoning attempts to couch what is essentially a statutory
argument in due process terms.        It merely reiterates the
difficulty that would arise were Appellant’s hearing not
delayed.   Because we affirm the district court’s decision to
delay the hearing until Appellant is released on other grounds,
we need not address this argument further.
     6
       The parties also assert that they disagree on the effect
of their plea agreement. As noted above, see supra note 1, the
(Continued)
                                     10
     We    address     these    arguments     in      turn,    determining      first

whether    § 4243     remains    applicable      to    Appellant,     and     second,

whether the statute authorizes the district court to delay the

§ 4243 hearing until Appellant is released.                     As the questions

before us concern statutory interpretation, we consider them de

novo.     See United States v. Letterlough, 63 F.3d 332, 334 (4th

Cir. 1995).        We conclude that the statute does not permit an NGI

acquittee    to     nullify    the   statute’s     application      by   committing

subsequent     offenses       and    that    delaying         the   hearing     until

Appellant     is    released     from   prison        is   consistent    with    the

statutory framework of § 4243.

                                        A.

        We turn first to Appellant’s argument that the district

court should have dismissed his § 4243 commitment proceedings




parties stipulated in the plea agreement that § 4243 et seq.
would govern “all further proceedings” in the case.     J.A. 16.
The government appears to argue that the parties’ stipulation
answers the question whether § 4243 should apply to Appellant.
See Appellee’s Br. at 8 (stating without analysis that the
parties stipulated to application of § 4243).          Appellant
explains that his argument is not that § 4243 should not govern,
but that under the terms of § 4243 itself, his proceedings
should be dismissed because he does not qualify as an acquittee
and cannot pose a substantial risk to the public due to his
incarceration.   See Reply Br. at 5.    The parties therefore do
not disagree that § 4243 is the statute under which this court
should resolve the dispute.   They appear to differ only on the
effect of § 4243 on the disposition of this case.     Therefore,
the stipulation does not alter our analysis.



                                        11
because his incarceration renders the statute inapplicable to

him.     In addition to arguing that he does not qualify as an

“acquitted person” under § 4243(a), cannot pose a “substantial

risk” to the public under § 4243(d) or (e), and is not subject

to    “release”     under     § 4243(e)        or     (f),      he    offers    for    support

United States v. Kenney, 152 F. Supp. 2d 631 (M.D. Pa. 2001).

In that case, a district court held that a defendant serving a

federal sentence for another crime at the time of the offense

leading to his NGI adjudication was not an “acquitted person”

for purposes of § 4243.

       The government responds that § 4243 imposes an “unambiguous

statutory      mandate,”       Appellee’s         Br.     at    20,    that    “[a]    hearing

shall    be      conducted”       after      an     NGI     adjudication,         18    U.S.C.

§ 4243(c).        The government also seeks to distinguish Kenney on

the     ground     that     the        defendant      in       that    case     was    already

incarcerated       when   he      committed         the    offense     for     which    he   was

found NGI.

       While     Appellant        is      correct    that       § 4243   does     not    speak

specifically        to    his      particular           circumstances,          the    statute

nonetheless        continues         to     apply.         Appellant         points     to   no

statutory provision, in § 4243 or elsewhere, that identifies any

circumstance that would render § 4243 inapplicable.                              And he has

certainly      identified       no      provision       permitting       nullification       of

the    statute’s     applicability           through       subsequent         commission      of

                                              12
crime and incarceration.              Section 4243 applies on its face to

NGI acquittees, and as the government observes, unambiguously

requires a hearing to determine commitment or release.

      Kenney does not suggest a contrary conclusion in this case.

The district court’s decision in Kenney does not bind us and, in

any event, is analytically distinguishable.                        Unlike Appellant,

the   defendant     in    that   case     was    already     incarcerated      when    he

committed     the    crime--assaulting           a   correctional         officer--for

which he was adjudicated NGI.                   Appellant was not incarcerated

when he was charged in 2006 or when he was adjudicated NGI in

2007; he is incarcerated now because he committed additional

offenses subsequent to his NGI acquittal.                    Kenney does not bear

on    the   effect       of   crime     commission        subsequent      to   an     NGI

determination,       and      thus    provides       no    support     for     allowing

Appellant to terminate his status as subject to § 4243.                                 We

conclude    that     the      district     court     did     not    err   by       denying

Appellant’s motion to dismiss the commitment proceedings on that

ground.

                                           B.

      We    next    consider      whether       § 4243      authorizes       the     delay

imposed by the district court and conclude that it does.                                We

consider    first    the      statute’s    specific        timing   provisions,        and

second the statute’s general purposes.



                                           13
                                              1.

    Appellant asserts that the delay imposed by the district

court is impermissible because the text of § 4243(c) requires a

hearing    within    40   days      of       the   NGI    verdict,    which,     under   a

separate provision, may be extended only by 30 days, and only by

the director of the facility to which the acquittee has been

committed.    See 18 U.S.C. § 4247(b).

    The     government       counters         that       Congress    did   not   mandate

strict enforcement of the 40-day deadline.                      Rather, the statute

provides for exceptions, such as the 30-day extension identified

by Appellant, when it is reasonable to delay.                         Section 4243(b)

contemplates       the   extension       by    requiring      that    a    psychological

examination and report be ordered by the court “[p]rior to the

date of the hearing,” and “pursuant to the provisions of section

4247(b).”      Under § 4247(b), the “director of the [evaluating]

facility     may     apply    for        a    reasonable       extension       [for   the

evaluation] . . . not to exceed thirty days[7] . . . upon a


    7
       Section 4247(b) lays out the parameters for conducting
psychological evaluations pursuant to § 4243 as well as to other
sections   governing   defendants   with   mental  disorders  or
competency challenges.    Because it connects to several other
provisions that call for hearings to determine various mental
conditions, and those provisions, unlike § 4243, do not all
impose hearing deadlines, this section does not operate solely
within § 4243’s 40-day timeframe.    Instead, it provides for an
evaluation timeline of 45 days, and allows the 30-day extension
discussed here in addition to those 45 days.



                                              14
showing of good cause that the additional time is necessary to

observe and evaluate the defendant.”                The government argues that

because the court may grant an extension for the examination, it

may similarly grant one for the hearing.                    Otherwise, the court

would not have the benefit of relying on the examination report

at the hearing.

        Significantly, both parties agree that the statute includes

an implicit exception to the 40-day deadline by requiring the

court     to   order    a     psychological        evaluation,           which,     under

§ 4247(b),     may    take    place     after    those   40       days    have    passed,

because of the 30-day extension.                Inherent in their agreement is

the recognition that circumstances outside of the acquittee’s

control--such as a commitment facility’s inadequate resources to

promptly conduct the evaluation--can justify delay beyond the 40

days.    And, indeed, courts have so held.

     For example, in United States v. Bohe, No. 04-cr-66, 2005
WL 1026701 (D.N.D. Apr. 28, 2005), the 40-day deadline under

§ 4243(c)       had          passed       due       to        a          “backlog      of

psychiatric/psychological             examinations       at        federal        medical

facilities,” id. at *2.             The defendant argued that the statute

therefore required his release, but the court disagreed.                               The

court    reasoned     that    the     evaluation    would     be    crucial       to   the

hearing, and moreover, that releasing the defendant before the

court determined his dangerousness “would compromise the intent

                                          15
of the statute.”        Id.     Therefore, because the backlog made it

“virtually    impossible       to     comply       with     the     forty-day       time

constraint set forth in 18 U.S.C. § 4243(c),” the court delayed

the    hearing     “until      such    time        as     the     appropriate . . .

examination is completed.”          Id.

       It would seem even more fitting to recognize that strict

enforcement       is   not    always        possible       in     the     context    of

circumstances within an acquittee’s control.                      In United States

v. Tucker, 153 F. App’x 173, 175 (4th Cir. 2005) (per curiam)

(unpublished), we affirmed delay of the acquittee’s § 4243(c)

hearing while he served a state sentence.                   Such a result is the

only    reasonable     one    here,    given      the     statute’s      twin   goals,

discussed    in   detail     below,    of      both    protecting       the   acquittee

against prolonged unnecessary detention, and the public against

premature release.

       Appellant’s     contention         that        circumstances       beyond     the

court’s   control,     but    within      an     acquittee’s      control--such       as

subsequent commission of additional crimes, a guilty plea, and

incarceration--could prevent the court from holding the required

hearing once the 40 days have elapsed is untenable.                       Even though

the hearing, if delayed until Appellant completes his sentence,




                                          16
will occur approximately 12 years after the NGI adjudication, 8

the delay is attributable to Appellant’s commission of crimes

subsequent to his NGI adjudication.           Because Appellant has been

the principal architect of the delay he faces, and such delay is

reasonable under the statute when the acquittee is serving a

term of incarceration, we conclude that the district court did

not err in delaying the proceeding here.

                                      2.

     We    conclude    that   the     statute’s     purposes    support    the

district   court’s    decision   to   delay   the    § 4243    hearing    until

Appellant’s release from prison as well.                Appellant contends

that the timing provisions of § 4243 ensure prompt access to

mental    health   care   following    an   NGI     verdict    and   immediate

release upon recovery.        Appellant characterizes the failure to

provide him with prompt rather than delayed access to such care

as a deprivation of liberty without due process. 9



     8
      As discussed above, Appellant was adjudicated NGI in 2007,
and his release from his current incarceration is scheduled for
2019.
     9
       The Supreme Court has said that the purposes of commitment
following an insanity acquittal include treatment of the
acquittee’s mental disorder.    See Jones v. United States, 463
U.S. 354, 368 (1983).    As we discuss below, the purposes of a
§ 4243 hearing, by contrast, are to protect (1) an acquittee’s
right to release once he has recovered or become no longer
dangerous, and (2) the public’s right to protection from the
acquittee’s potential dangerousness in the meantime.      Because
this appeal concerns whether and when to hold Appellant’s § 4243
(Continued)
                                      17
     The government responds that the timing provisions limit

the court’s power to confine an acquittee before the hearing and

ensure that the hearing will be held close in time to when the

acquittee would otherwise be released from confinement.                          The

government argues that the former purpose is not implicated when

the acquittee is incarcerated for another offense, and that the

latter purpose counsels in favor of delaying the hearing until

it can be held closer in time to when Appellant would actually

be released.

     The purpose of a hearing to determine commitment or release

following    an   insanity    acquittal       is    to   determine   whether     the

acquittee is eligible for release because he has “recovered his

sanity or is no longer dangerous” to the public.                         Jones v.

United   States,    463 U.S. 354,   368       (1983).     Section   4243,    in

providing for that hearing, therefore guarantees two concomitant

rights: on the one hand, the right of the acquittee to release

once his mental disorder no longer makes him a danger to the

public; and on the other, the right of the public at large to

protection   from    the    acquittee’s       potential      dangerousness.       We

find that delaying Appellant’s hearing until he completes his

term of incarceration serves both purposes.



hearing, a threshold step to determining whether he should be
committed, this argument is premature.



                                         18
       First,    delay     serves       the    purpose      of    ensuring      Appellant’s

right to release once he is found recovered or not dangerous.

Appellant       is   not      eligible        for     release          while    he    remains

incarcerated for the 2013 conviction.                      His current incarceration

admits of no flexibility; it would not yield to allow release if

Appellant were now deemed not to pose a danger to the public.

Therefore, the statutory entitlement to release cannot flow to

Appellant     until      he   is    no       longer   in     prison.           By    contrast,

delaying     his      hearing       until       he    has        served    his       term    of

incarceration would allow Appellant’s right to release--again,

if the court determines that he has recovered his sanity or does

not pose a substantial risk to the public--to come to fruition.

       Second, delay serves the purpose of protecting the public

from Appellant’s potential dangerousness.                         Appellant cannot pose

a danger to the public at large while he remains incarcerated.

The public’s statutory right to protection, therefore, does not

arise until Appellant would otherwise be released from prison.

Moreover, whether Appellant would currently pose a danger to the

public does not relate to the purpose of protecting the public

when   it    will    matter:       in    2019,      when    Appellant      completes        his

current term of incarceration.                  Delaying the hearing until then,

therefore, ensures the public’s right to protection.

       For   these     reasons,         we    find    that       the    district       court’s

decision to delay the hearing until after Appellant completes

                                               19
his prison term does not run counter to the statute’s purposes,

but rather furthers them.



                              III.

     For the foregoing reasons, the district court’s denial of

Appellant’s motion to dismiss his commitment proceedings under

18 U.S.C. § 4243 and its order that the proceedings be delayed

while Appellant completes his current term of imprisonment are



                                                        AFFIRMED.




                               20